OMB APPROVAL OMB Number: 3235-0145 Expires: February 28, 2009 Estimated average burden Hours per response 10.4 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* TLC Vision Corporation (Name of Issuer) Common Stock (Title of Class of Securities) 872549100 (CUSIP Number) June 18, 2007 (Date of Event Which Requires Filing of this Statement Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ]Rule 13d-1(b) [X]Rule 13d-1(c) [_]Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the notes). Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMD control number. SEC 1745 (3-06) Page 1 of 8 Pages CUSIP No. 872549100 1Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Glenhill Advisors, LLC 13-4153005 2Check the Appropriate Box if a Member of a Group (See Instruction) (a)[ ] (b)[X] 3SEC Use Only 4Citizen or Place of Organization Delaware Number of5Sole Voting Power6,778,486 Shares Beneficially 6Shared Voting Power 0 Owned by Each 7Sole Dispositive Power6,778,486 Reporting Person With: 8Shared Dispositive Power0 9Aggregate Amount Beneficially Owned by Each Reporting Person 6,778,486 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 9.8% 12Type of Reporting Person (See Instructions) IA, HC Page 2 of 8 Pages CUSIP No. 872549100 1Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Glenn J. Krevlin 2Check the Appropriate Box if a Member of a Group (See Instruction) (a)[ ] (b)[X] 3SEC Use Only 4Citizen or Place of Organization United States Number of 5Sole Voting Power 6,778,486 Shares Beneficially 6Shared Voting Power 0 Owned by Each 7Sole Dispositive Power6,778,486 Reporting Person With: 8Shared Dispositive Power0 9Aggregate Amount Beneficially Owned by Each Reporting Person 6,778,486 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 9.8% 12 Type of Reporting Person (See Instructions) IN, HC Page 3 of 8 Pages CUSIP No. 872549100 1Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Glenhill CapitalLP 13-4149785 2Check the Appropriate Box if a Member of a Group (See Instruction) (a)[ ] (b)[X] 3SEC Use Only 4Citizen or Place of Organization Delaware Number of5Sole Voting Power0 Shares Beneficially6Shared Voting Power3,867,273 Owned by Each 7Sole Dispositive Power 0 Reporting Person With: 8Shared Dispositive Power3,867,273 9Aggregate Amount Beneficially Owned by Each Reporting Person 3,867,273 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 5.6% 12 Type of Reporting Person (See Instructions) PN Page 4 of 8 Pages CUSIP No. 872549100 1Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Glenhill CapitalManagement, LLC 13-4146739 2Check the Appropriate Box if a Member of a Group (See Instruction) (a)[ ] (b)[X] 3SEC Use Only 4Citizen or Place of Organization Delaware Number of5Sole Voting Power0 Shares Beneficially6Shared Voting Power6,778,486 Owned by Each 7Sole Dispositive Power 0 Reporting Person With: 8Shared Dispositive Power6,778,486 9Aggregate Amount Beneficially Owned by Each Reporting Person 6,778,486 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 9.8% 12 Type of Reporting Person (See Instructions) IA, HC Page 5 of 8 Pages This Schedule 13G is being filed to reflect a change to passive investment status and not to report a change in beneficial ownership. Item 1(a) Name of Issuer TLCVision Corporation Item 1(b) Address of Issuers Principal Executive Offices: 5280 Solar Drive, Suite 100 Mississauga, Ontario L4W 5M8 Item 2(a) Name of Persons Filing: Glenhill Advisors, LLC, Glenn J. Krevlin,Glenhill Capital LP and Glenhill Capital Management, LLC. Glenn J. Krevlin is the managing member and control person of Glenhill Advisors, LLC.Glenhill Advisors, LLC is the managing member of Glenhill Capital Management, LLC.Glenhill Capital Management, LLC is the general partner and investment advisor of Glenhill Capital LP, a security holder of the issuer, managing member of Glenhill Concentrated Long Master Fund, LLC, a security holder of the issuer, andsole shareholder of Glenhill Capital Overseas GPLtd.Glenhill Capital Overseas GPLtd. is general partner of Glenhill Capital Overseas Master FundL.P., a security holder of the issuer. Item 2(b) Address of Principal Business Office or, if none Residence: 598 Madison Avenue, 12th Floor New York, NY 10022 Item 2(c) Citizenship: See the response(s) to Item 4 on the attached cover page(s). Item 2(d) Title of Class of Securities: Common Stock Item 2(e) CUSIP Number: 872549100 Item 3 If this statement is filed pursuant to Rules 13d-1(b) or 13d-2(b) or (c), check whether the person filing is a: Not Applicable Page 6 of 8 Pages Item 4Ownership (a) Amount Beneficially Owned: See the response(s) to Item 9 on the attached cover page(s). (b) Percent of Class: See the response(s) to Item 11 on the attached cover page(s). (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: See the response(s) to Item 5 on the attached cover page(s). (ii) Shared power to vote or to direct the vote: See the response(s) to Item 6 on the attached cover page(s). (iii) Sole power to dispose or direct the disposition of: See the response(s) to Item 7 on the attached cover page(s). (iv) Shared power to dispose or direct the disposition of: See the response(s) to Item 8 on the attached cover page(s). Item 5Ownership of five percent or less of a class. Not Applicable. Item 6Ownership of more than five percent on behalf of another person. Not Applicable Item 7Identification and Classification of the Subsidiary which acquired the Security being reported by the Parent Holding Company. Not Applicable Item 8Identification and Classification of Members of the Group. Not Applicable Item 9Notice of Dissolution of Group. Not Applicable. Item 10 Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above wereacquired and areheld in the ordinary course of business and were not acquired and are not held for the purpose of or with theeffect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Page 7 of 8 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. DATE:June 21, 2007 GLENHILL ADVISORS, LLC By: /s/ GLENN J. KREVLIN Name: Glenn J. Krevlin Title: Managing Member GLENHILL CAPITALLP By:GLENHILLCAPITAL MANAGEMENT, LLC General Partner By:GLENHILL ADVISORS, LLC Managing Member By: /s/ GLENN J. KREVLIN Name: Glenn J. Krevlin Title: Managing Member GLENHILL CAPITAL MANAGEMENT, LLC By:GLENHILL ADVISORS, LLC Managing Member By: /s/ GLENN J. KREVLIN Name:Glenn J. Krevlin Title:Managing Member /s/ GLENN J. KREVLIN Name: Glenn J. Krevlin Page 8 of 8 Pages
